Case 1:17-cv-02224-PAB-MEH Document 189-4 Filed 05/31/19 USDC Colorado Page 1 of
                                      19




                                Exhibit C
Case 1:17-cv-02224-PAB-MEH Document 189-4 Filed 05/31/19 USDC Colorado Page 2 of
                                      19




     Horv tong have you hetd a Colorado Rea{ Estate License?
     :rlrarEi:rce        :tr:t9ed::



                                      *r*I
                                  r"'""'f
                                 .,"--?mI
                               @!r]ElEE


                                          0r: 1c6i :D+: 30it   {{t!   sa*i   €Gt      l0!€   a5B:   93_et   1co!t




        AI.SIIER C'IT'ICE5                                                    EEPO'GE9

        -   0-5    ]EE
        '   :-16   yBe
        -   1015    !Ei!                                                      !:   -nE+r

        - o^.s tE:|!rE
        TfiAL                                                                                                       too




                                                                                                                          EhlblrNo.'   V)G
                                                                                                                          Deoonent:
                                                                                                                                    (\Utf<
                                                                                                                          o",waee,t6i{.
                                                                                                                            Hunter + Gelst, lnqjl(,rJ




                                                                                                                    MYERS OOO162
Case 1:17-cv-02224-PAB-MEH Document 189-4 Filed 05/31/19 USDC Colorado Page 3 of
                                      19




      q2                                                                                                             ;}      t*.trc    sr*rrS,,


      Do you practice realestate in Adams, Arapahoe, Boutder, Jefferson, Larimer,

      ::::::',:::o'
                                           't




                                            ,io



                                                   oli rE+i :oBs :aei ,{l+ 5a9i 6{nr                  togt   Eat+s   ]c€!E
                                                                                               "3*i


           lLsttER cfiotECs                                                           RESPOtTgEn




           '     hta

           TUTAL                                                                                                                        'It o




      a3                                                                                                             S       aEtl iE   .src-?


      How long have you practiced real estate in Colorado?
      i.rr...,!r=i: llt.r     :<irsad: 1



                                           ,i'.:



                                       *rO"I
                                      *Or*
                                                   f
                                      E-:'FrEI

                                    Ocr]EI%

                                                   0S: losi   !01l   3OCt JOl4 :iESi 6G:       :!!i   3!qi   :*:+ li€+!



           .*rsilGB c1{ottEs                                                          EEsPOI{SEs

                                                                                      :!O01:

           -    E-!    !8.!
           -    :-16 Jc.€                                                             li.BC4i

           -    10-15is.!
           '    Ojlr ti ,-1&
           TfiAL                                                                                                                        IoO




                                                                                                                                       MYERS OOO163
Case 1:17-cv-02224-PAB-MEH Document 189-4 Filed 05/31/19 USDC Colorado Page 4 of
                                      19




     a{


     Are you ar",are that in 2016 and 2017, Vreyerhaeuser Cornpany supplied some
     nelv hornes in your area'u',rith defectir,,e TGI floor truss s],rstems that emitted
     formaldehlrde, causing hanm and injury to home o',;r'ners in the area?




                                    5i:   lcii   :f9:   39;:   4C!: !C.i   E{ri! :t!i    SCtr: 3:!i lact!



          ln:irrtR cHotc'lg                                                 EESPO]TSE5

              -.   1,:!



          TSTAL                                                                                                          100




     Qs                                                                                             O       critilnie   SrEa?


     Are you a,."iare that'vVeyerhaeuser has recalled and ceased manufacturing the
     product and builders a!'e replacing or mitigating the ernission of
                        rn" noor rrus-* svstems?
     ::':"1::.1T]'



                              ll:




          atstrEE cl{orECs                                                  ReSPOt{6E5

                   1::
          '



          TOTAL                                                                                                         100




                                                                                                                        MYERS OOO164
Case 1:17-cv-02224-PAB-MEH Document 189-4 Filed 05/31/19 USDC Colorado Page 5 of
                                      19




    Q€                                                                                                                                                             SrtEE!



     Are you a',.ta{€ that there is [itigation regarcing rhe nealth hazards cau-.ed bi
     ihe product both localli and nationa[[,?
                         .J -r-i.-




                                                  .j7. iir:      t0::    !a::       a:t!          :a4:      Ea:: -ii:              3:{i   }:r: ;i€i:



         IXS'rtrER Ct{OlCgg                                                                                   EESFONSEg

             .':!                                                                                                                                                       +i
         '

         TOYAL                                                                                                                                                         100




    Q?                                                                                                                                         +       OEtonir!    srE -t


                re0re*qenting a bur,,er and i1ner',i the hon:e i,'/as one of tne aflectec
    'f i,ou are
                       beerr nxed r',tourd 1,ou adn,ise:
    ::*,:::::.
                               EFfur   t:::re
                                 4




                                   3s, r- i!=
                                tFa.t9r..-


                               Ba. t   r4    a:
                                                  I
                                 cF!.91:t


                                                  6s: lc::      _IE:     36::      4:-:!          lsi      ELr: ::i:               3C.: 3:ir   1B:;!




         Ar*i'rYEB CHAIC€9                                                                                                                                EEEFOITSEs

         -   6#tr t.: cF:;:          i: n .tr i-i!!!' !,.!:{ ir.i-. tiit r.e .rt   bJ .:   ,f   tl- --ra -!-1.-:: :ru:!   lirtar
         -   C'frrr:g:rlr-:ifr;Li,icJlrirtr:rir.:::ra:,"ri:::Jii:?::rtr:r!ii.i"l:-f!tr-,.r:e.
         .   6la : r, nl,-: ir 6-=r : r tt:! - lF:.
         TPTAL                                                                                                                                                         't3




                                                                                                                                                                   MYERS OOO165
Case 1:17-cv-02224-PAB-MEH Document 189-4 Filed 05/31/19 USDC Colorado Page 6 of
                                      19




      Q8                                                                           O craurir. q;etai

      As a [ist:ng agerrt. if 1'or-r ,,uere a'.,Jare. ,,uoLlLd i,ou disclose that- the horr,e *ad
      baen bui[1 ,.,,',t:h the toxic floor s],/sie11?




           gltSYrER CHOt..ES                                      EESPOt'5ES
               ,,!!
           '
           '   t:
           TO-,AL




      Q3                                                                           e   (}rlarirG   srwEt


      if r,,ou','.,ere info.mec       ihatthe loor joistsisr:e,r-l irr tre ho.ne'rad err- :Led
      dange'cus            le'iels of formaldeh;rcle had Deer, iepi.ece  c.'/,rolr[c ],ou disclo.Ee the
                                ct'' rr and the repracerlant   sorurio n?
      :: :::i' :"::.t:.''




                                    I

           ah5'*€R cHgr€.E5                                       EEsPOII5ES




           TO?AL




                                                                                                   MYERS OOO166
Case 1:17-cv-02224-PAB-MEH Document 189-4 Filed 05/31/19 USDC Colorado Page 7 of
                                      19




      Ql0                                                                                              e        ir:tdirir   i-EE?


      lf you ,,,rere inforrnedthat the home had been buitt ivith a defective floor
      s!/stem that had emitted dangerous levels of formaldeh5rflg, and the jorst
      slrstem is still in place but had been scraped and cry-blasted. r,,rou[d you
      discIose?
                       :-. - --l   -:




                                        C4: lc4i   iC+   3&   4,i   fi.;   Eala iC:,!    .E!si   -a:..i lEd;i




           .tt{sllEB cHotccli                                              RESFO'EiE5

           -   |:,
                                                                            :oc,i,!
           TOAAL                                                                                                             76




     ql1                                                                                              f         cErt3ltiE   ErrEE?



       you ,',,,ere informed that the home had been built r,.,'ith a defecti,re floor
      {f
     system that had emitted dangerous le,,,ets of formatdehyde, and the joist
     sIStem is still In p[ace but had been but had been painted 6,,rsr" r,,{,sgifr y6Ll

     1:':,lo--l'_i.....
                                   '.




           tt{r$ER   <HorcES                                                BESPOI{9E5




           Tg'AL                                                                                                             E




                                                                                                                            MYERS OOO167
Case 1:17-cv-02224-PAB-MEH Document 189-4 Filed 05/31/19 USDC Colorado Page 8 of
                                      19




     ql2                                                                                                         $        orr-irl      slGt.l


     As the listing egent! lvould you expect market resistance to the home if the
     floor system had been replaced?
     :fiti.,.i.1z     :k,:ead::3



                                   HE    irrFrct




                                 5ElI irF&s




                             trctkirFd
                                                   I
                                  9iEriftart
                             mtccrrtlzr
                                                   T
                                                   G! ]C+i :EEr 3tl+ €tt        30ei €o* tot€ 3{4: *+i            1843s




           AT.!iIIIT CHOICES                                                                  -   fi€sPot{sEs

           i     i43Et
               tnr                                                                                'iE.6?tt

           ,   g#li:6.!:ct
           -   Erdlrstair?i:1                                                                     1E.3:9i

           -   Sfr.,fiert rrst     Gaet"r6
                                                                                                  =g-e:
         TOTAL                                                                                                                           ?E




     ql3                                                                                                          *       illt!,lir"   5:mrt



     As the listing agent. r,croutd you expect market resistance to the home if the
                       stil[ in p{ace b't had been scraped and crlr-[[351"67
     i-"::r-:r::-T,,:."r

                                         i,t!d
                                   +iE

                                                   I
                                 5rd1imp3



                             rd6dceidF*



                                  SiEniftrrt
                             mlc=rdur

                                                   glt   lc4rt !D?: SOqt aelt   El42 68ir   508t E!B:        X+E 1c.lt4




                                                                                                                                        MYERS OOO168
Case 1:17-cv-02224-PAB-MEH Document 189-4 Filed 05/31/19 USDC Colorado Page 9 of
                                      19




     gl/0                                                                                      f       osfr.:,iiiflr-

     As the listing agent, rvould you expect market resistance to the home if the
                       stirr in place but had been painted over?
     :::::l':::,\'''as
                            ti! irFa:t




                          trdU inlrrrt




                     t*c.Jcrc irpd




                            fiErif€rFr
                      lEkallEqs


                                         o9i l'Fi   :or: !€e: .r4+! si   60t* ?0+! 3c6t    3:+:1aa1r




        tt{snERcHt}t(EE                                                           RESP6H5E5

        - t{r imgtrt                                                              t.s0t&

        - Eir.ll;{giN*
        - lrrda.ilc ifitrft
        - Eigaiiflnt firr*+ Eeti?.
        TS?AL                                                                                                     fr




                                                                                                                MYERS OOO169
Case 1:17-cv-02224-PAB-MEH Document 189-4 Filed 05/31/19 USDC Colorado Page 10 of
                                       19




     qls                                                                                                                                     p,,iirm.          BI:II



     As a buyer agent, horv rn ould you advise your buyer, when it is disclosed, that
     there was a defectir.re floor system that had ernitted dangerous levels of
     formaldehyde had been replaced? (closest answer)
     : rrr,s.a:          5r-ip=d: 15
                  -


                                   ffiI
                                 fi)!!Jrlqii
                                 aru&8..

                                   Slrr'pa* I
                                 co"aLuc-.
                                                    I

                                   l.qftor* I
                                 csEfixtefila-
                                                    I


                                 "ffitr1
                                 *:.o.'#I
                                                                    :oli      Sort 4o!r Eo!6 Eoh iE+! elet *$t                               18o!{




                      cttDttEs                                                                                                                       nEsPotaElis -
        ^lrSllEE
        -    i'11Tl-E   f@r iE iHi         nEgqqrdr     iElhHldnt   ba a pEbrBm-

        -    ,:3 \Eu    liHH srruE aEid! r€crt! ts dstlmin: th.t                     the   hmc i:      :e.fe   dcisg ti! irrpaEtis F€riod.           ?€.6:$      !3
        -    ill #7ar e :mfstrtlc                tith ttl ro!&iffi HrE     lhiq4d   fir}! a   o,f,cr   I   L:ttlc   i*cr tna rkial Fic!              !-3Er+!

        -    i+i#.,geEEffibirrbaEwhhthasLniffuErt'-luidm}!&Eficr:lmslutl3wrrtherrkjr€p'ja!
        -    6ltf'louarrm&tettcviththamlirtiffwlr€lhalCdEk!aoiF:rasigaifiera*i,Lly€rthouttnE!.ir!                                                    !:o9t
        - ';6)    I   as6id   adri* tlst   yrE   Eid e diFEst h26i                                                                                   'r.i3t!
        TfiAL                                                                                                                                                    u,




                                                                                                                                                               MYERS OOO170
Case 1:17-cv-02224-PAB-MEH Document 189-4 Filed 05/31/19 USDC Colorado Page 11 of
                                       19




     gt6                                                                                                     1}      Hi:r



     As a buyer agent, holv would you advise your buyer, when it is disclosed, that
     there is a defective floor system that had emltted dangerous levels of
     formatdehyde had been scraped and cry-blasted? (closest ansi,'/er
     :.rrE:l          i    trlprd: -


                                   'illfEfl8
                                  h$ b*r fiL--


                                 fiS'.Elduad
                                 crcgi! d.G--

                                  ElfFrE
                                 c*r6rt*I-.


                                 #ffi1
                                 .ffirl
                                 *:X'#I
                                                  ESi roBr N+a tors 40!6 5g9i Eort ?0!r 3e9a *:              :ca!6




        atas$t* cHorcEs                                                                                                     eEgto]{[5
        '      ,:rl   rh. fi,sr l-E lHa ls!d, t
                                       3hquldnt br r       probtFn_                                                         c.00!1, g
        - ill rrru sorld ocsE strid. Eprtrto dEtrmia! tirrtth! hmE'E Bfu du'iig Crc ;nrprEds ,s!oj.                         5ua3i 60
        - i:l if Iq .G sHfc4a,iilr sith tic loli.Aim wG rhsu{d c.elE u orfi:r e Liuh l,mrr tte EkiF! Fr:a!                  o.o0a€ :
        - i+liflEuErfffuqbi,rrvhl.thEslstioreErrrhs.ildmk!ao16:rtamsshetirulrLqr Dkiagp,iEr                                 aE{9r i
        - ,F] d'fru aE im{r.trt(E sit} tt€ slstim wero rl+r.dd rokr a orlfcr e :igaiF+nt7 bwr ttEr &*rE H:
        - i6] { wdd edii- thrt s! fsd r di6!*,t laor                                                                        -€,13ib   '+
        TT''AL                                                                                                                        7t




                                                                                                                                  MYERS    OOO171
Case 1:17-cv-02224-PAB-MEH Document 189-4 Filed 05/31/19 USDC Colorado Page 12 of
                                       19




       Q17                                                                                                                   o   g+.i!toe;    !e=t



       As a bu1,,er agent, hor,i r,.rou[d ],'ou advise i/our, bu]'ei' i*hen ii is disctosed. that
       there is a defective floor system that had emitted dangerous leuels of
       fornraldehyde had been painted or,,er? [closest ansr',ier]


                               .:l Trr tf.
                              rg :+:r ia..

                              ::: aor llar.l
                              :r!si: +:--


                              .;i-:d:;:            I

                               i.t i.,rJ e'r
                              ai-?:rti:la-.    .




                               irt {,irJ   a'c
                              r:r:lrtirL..
                                                   I
                                 isl   ?'.ul.C
                              :J'g:rrt




         At{5$rEB CHOIEES                                                                                                              BEsPOBsEs     -
         -   .:tj-r:L!')rfE  :::rir:c, ::r:JlJr"r!:ipr:ri:r
         -   r:: 'rJL9i.-JLl:qr:ritoJ=ijrKc::?lc:trnr!!1rtt1:f:-!-!::Ja.:ls"rl:ta                   1!p::t;6r:arD!.
         '   .!;r1,,:r:=::rf;,E.!r';tf           Ea!lL:icrq:r:!l'r!.criNrl:c*€rt!fik.;$ir.Jtrr.l:..Ft.l
         '   :l: f ';f! i.: ::rj:-jb,: ,t;tl !l': !tlJ!;c. r:G :f :L.E ril.! i: 6f:r a !irrj.:.a! .tr!r t-ir *ririp.   1--

         '   i!'';i)ra.:;:-r-t-;!.:ritr.rl'::rlJtir{:rc!,'l!.ohikta!sfrrr!i5riF-r!!,Lf{?rti3r-{iE:.::
         -   i6. ,.':r.g ic rr: ttsit !,,E:'g: eiFc€it F3fi!
         IOIAL                                                                                                                                  n




                                                                                                                                             MYERS OOO172
Case 1:17-cv-02224-PAB-MEH Document 189-4 Filed 05/31/19 USDC Colorado Page 13 of
                                       19




      qt8                                                                                                                   ltu*   *=?
                                                                                                                   'i9

      As a buyer agent, how woutd you advise a buyer making an olfer on an
      affected home that had the floor joist system replaced? iclosest ansusier)
                                           rr
                              =d-^-i.




                                                  al]   Tl"it
                                          d*losrrl-

                                         &S$€*,qdd
                                          oftrLsf--.

                                         rFl!,iLssd
                                          oE Er f.-

                                         i4i lrlc lhqrid
                                          eFtEfr.-..


                                         i3vJrrhqid
                                         r.d! r 6rt.,,

                                                                otr 1c,sa Eq{ 50qr {clh 5EBi EDct ,c!4 8o9E 9(9t   1car}t




                I'lSllCR @l{rEEi                                                                                      RESPOllSES

            -     i"ll   tt*: dix!5!E doBF't ;68[attlic !aI4                        of   tirr !on..                   30EEt{

        '         iil    ltE rhBld      o+.$s   l.!! fr.      ttiE   hocr   ,:E1aCC   to Sr,OCC,l                     r.31!4

        -         i3l 'rr!   lheld ofin &rr             i?r   *r!    hE@    i3i   te g9t)                             1*.961!

        -         i+i 11"lhilld o,F'l!r! ferth! lE6!,:o-s.39t]                                                        -t.r635

        -         i:l fl.    $eJLd 6rke e nst ofiEr ffi                t}! l.€m!
        TEtAL                                                                                                                       t




                                                                                                                                   MYERS OOO173
Case 1:17-cv-02224-PAB-MEH Document 189-4 Filed 05/31/19 USDC Colorado Page 14 of
                                       19




      qle                                                                                                                            p       eriE



      As a buysr agent, hov,r r.nroutd you advise a buysp making an offer on an
      affected home that had the floor joist system stitlin p{ace but had been
      scr:aped and cry-btasted? (ctosest ansrnrer)
      :.a!!.*::          63       -:i: 3p::: ::




                                            dxloae-..
                                                      3:r T1"..

                                                                  I
                                          II $€lnsu
                                            qft t=:f-.
                                                                  I
                                          i, !* rr&bi
                                            st! E!9 t-..          I
                                          i.,. Yr: !ha&J
                                            sFr.Efa...

                                          Eiis,r.     lhslC
                                                                  I
                                           r..k!      r.r...

                                                                  Ogt lc,+i lcer             SAtl   {Cqi :{x?; EOtE ?it:   BC$! 36ti lci3i



           Ar{glfEB cHorcEs                                                                                                             FESFO'lgEs

            -     .'ll                          Cosri't idp::t tlh! ..Clc of tqe nere.
                      "h!.ilrE€rua
            -     i!: v/l lhHld !s"i              lE!, fo.Lrr F.onr      i!'f{C        ro E rooa;

            -     i!:    'rr'E   riquLd ofir,     hlr    fer E\!   Fsr   i3qr   tr S:)                                                  I.?rii
            -     i{ it\. :rerll         o,f   .r:!   for   tir l-an! :s.:r     59tl

            -     i.:   j i'rc !h!!l.d rik        r rot o5.r s ti'a lor:
           TE AL                                                                                                                                      69




                                                                                                                                                     MYERS OOO174
Case 1:17-cv-02224-PAB-MEH Document 189-4 Filed 05/31/19 USDC Colorado Page 15 of
                                       19




      q20                                                                                                                                    S      Lrir*;i,   gilte!



      As a buyer ageRt, how vyould you advise a buyer makang an offer on an
      affected home that had the floor joist system stitIin place but had been
      painted over? (closest anslver)
      : i!i,.:,!r:      E:          S.: F.:ad:     .f:




                                               dxlsm-.
                                                           .lrl   rtu!
                                                                          I
                                             l* r\E$el'd
                                                                           I
                                                                          rI
                                               s&r lsef-


                                             FJ     rqcn#d
                                               eftr        ic      {...



                                             i+)    $i!dELj
                                               oEil= ftr-.


                                             E:1    r'x!   lhq.dc
                                              srk! a Et-.-

                                                                          Oqi lcqi        20-cl 50+        4O!t fO*   Eall+ :C!.   3C+ *:ti lmr.!



           ATGIItRCHOIfE5                                                                                                                      RESFO].GEB

           r         ill Tls i;!ri!!u€ CDsnl                         inFeEt thr    lillc rf   tl,c nor€.

           -         '.:l i'.! lhRJLd .fier          is           fer thE    hoc! ,5106{   tq gS,BCel

           -         i3l ','rt lrErL-C ofis          ks fir           l}1:   hhc   i3st tE 59ij                                                6.96i!
           -         ia; itE       lnHd of jcrr frr th! l$6c ,:ss Elil                                                                         :6 309r

           -         i-rj   c,/c   !.+J[,J   Brle.          F€t o,FE.        Ftl.. honr
           T(,TAI                                                                                                                                                e,




                                                                                                                                                               MYERS OOO175
Case 1:17-cv-02224-PAB-MEH Document 189-4 Filed 05/31/19 USDC Colorado Page 16 of
                                       19




       Qar



       Based.on the abo';e information, do you have any summarize cornments or
       concerns? lf so - you can ptease feel free to [ist them below - other',r.,ise hit
       done belor.,,'. Thank you.
       -   1!r,r':i :-            :<::.J      ::


      nlcroaatI5          (t+l    $roEa clrouB


           PAIDFIATUBE
           ts!.inslyrit t!t! ieu sEl. ind trii tonmc.t! ird :er *otC-ciHd!                                    of    f4qHrt rord: ad pfir,g                1t E!!   t}j! fEtup, ueErJ. $ .              trrld   p   ia


           I                        Lair- faE r




                                                                                                                                                                        S:tsr:':   r!!B6n::i                   rf. C

           !': '-:2+':!::"s:s

                Ired : c!a.: iFlctlj ritl l't. 1r" !!ina. tErr- !s! didr :ic* €6r5oi:rblr ritr tlr Fsifiai ,!rr t;i,, ird d!r'Jai ts EJiid i
               r:i. :c!* r;!.:Jt ti! jo= :!L-rfr. iti!Di: !l5r rr-r-tt4:Jrta rc,n! !1! 6nE!_cd t|,e cot:a! :a qtl a di..,! srl.:r
               arlEa!.;rEltraetn.t ttlidr:leFtcrf:it:.;ra/:sJ:rrt&li16tlq..pr.ai--tsqr!s-.:alecJlCa!!!re:nc:Gcd€J
               tl-rt r.iE€t ri'gltlifr'::i   {rr:c :irtiruc :c ,l.o( ic ,fi:Erri.i i.J lfr ir iurl,L EJttF! tEtiaE i! qscr9:..! r1a a !:lltt
               tl'fl-.i rai!:s in : tlit tl. iii eu:titt i: rrlE ir tir .:sl: 3frit' F:tiEii:: rar:
                                                                                                                                                      '. ?ff ,wndolt          r   ar$!€        .;Jd Ug:        -


               I ?,gJlJ Pri:irli ,.rtr .:: t, L- ar tlL i ll-r Eitl tt ! iitt61.. .:J: SalBi                                     3r   g!i.!r :;:r:9r:.irlrEBgr            E-o}!-    ao!J Efr:Jl:
               fr it'srr=t e.J !sE:E!t:rr 3+rr e':.,k' JA tlC:ar:r ir rd{t.ql t! !t!is                                            rE   k,-.t t Jrqt!:;qre..

               1
                    -     :C-6    : .i ;fr                                                                                                            'r ?s     E5eid!4t t EErs                :dd tag! -



               I    dii   t aJT   5E   si   BJ:ier: ar   nlit t:   oFrr

               1    ::,:f   la   ::i =r/                                                                                                              ;   s-,   uBsdft        ,   rr!!'c€      .:.dd    trg! '

                                                                                         1..!'E!'lsl.r9Pr,Preli..

       ofd{ro rrriES{E t6 hrr,s               iE doinE   ti€ir &r! dilEEEr Fis tr th! !6{r rai dr&ii tfir irrpErtifr phr+
       1,zi fr1a        afr rp                                                                                                              'f   F-d '--!tond!nc'!      eErc€            :.dd eg:   -

       lf rEl, Effituir:tior of e abjrcr grogcrtl hs                  t*!r p{E      I   EEd4 adygr                  tr,   EiJiE. to .rs}. eGfui't} EMlidlr if       tilsI rlllb }sr*t
       to bqy I hqfrc tfira irs bluE tg hcEi, vith.-

       l.i!?i!!18 t:+a tH                                                                                                                   t    'a, tlMndcrt't aere                   jld EE! -


       tl.:ik: 6.         sikiEE thG rr:I      altrt! toF6fiig euu        of tldt   i:rx,
       -1,-,:fle 1all         eV                                                                                                            i.€r..   .ffirdc^t      !   s*H            ijd trg: -


           -tllfffi.t+trn ;l3t LfiELY nc.d! tD ba rGrEiHd
                                                          te rll FrJtE rtt'l itsr-!E. .s! s b{g,s r rElnt, I silld ltffilitl- s@unEr t rm
       "ha
       to 5'trid ac sf th€. h@ ?h. {onE trm hEnth iGFsEtr ry! 6knffi &d ry't bc q€,iti6al-.iha th. Fqtliitial €& -fr::t
       i! Eknffi. l{ borli iari:trd m purdruiGE ffi of ths hffie, t rur.ld r*,ix th€! EFrult $.+h 3lo/&sifirl! ta drtm;6c
       hcllttild]'orfi/*trctlrrdaBCcadtu*lldrdrirconm:ldagsrffridlreb}jldsEfisteafrlrtstpatrtisl,Iodgt                                                                               m
       lErltti fl f@EirJ, ;nfrEr.




                                                                                                                                                                                                       MYERS OOO176
Case 1:17-cv-02224-PAB-MEH Document 189-4 Filed 05/31/19 USDC Colorado Page 17 of
                                       19




     r
     Categorize as... Filter by Categorv
     Showing 24 responses
     r
    I had a client affected with her new Lennar home. She didn't feel comfortable with the painted over repair and
    decided to build a new house without the joist problem. Someone else purchased the home she cancelled the contract
    on within days ofher cancelling the contract. lt didn't seem to affect another buyer at all and they paid full asking
    price. I would assume once repaired that a repeat air quality test would continue to show no off-gassing and safe air
    quality, but the testing is expensive and a seller should have to prove that the air quality is safe in the resale oftheir
    mitigated home!
    I13l12018 I0:34 AMCategorize as... -View respondent's answers
     r
    I would probably prefer not to list or sell a home with this history. As a Seller or Buyer Agent or Transaction Broke,
    would consult an Attomey and suggest the Buyer or Seller do the same, in addition to speaking with a professional.
    112912018 8:48 AMCategorize as... -View respondent's answers
    r
    I don't advise my Buyers on what to offer
     ll27l20l8 2:40 PMCategorize    as...   -View respondent's answers
    r
    Fully disclose the problem,proposed resolution, any resolution implemented, positive and negative implication of
    the resolution, options available to buyer in doing their due diligence prior to the offer and during the inspection
    phase
     112712018 7:34 AMCategorize as...      -View respondent's answers
    r
    If any contamination of a subject property has taken place I would advise my Buyer to very carefully consider      if
    they really want to buy a home that has issues to begin with.
     112712018 l:48 AMCategorize as... -View respondent's answers
    r
    Thanks for making the real estate community aware of this issue.
    1126/2018 l2: I I PMCategorize as... -View respondent's answers
    T
    This information ABSOLUTELY needs to be disclosed to all potential buyers. As a buyer's agent, I would strongly
    encourage them to avoid one of these homes. The long term health impacts are unknown and can't be quantified.
    Also the potential resale imact is unknown. If buyer insisted on purchasing one of these homes, I would advise they
    consult with professionals to determine health and/or any structural concerns and I would advise on making a
    considerably low offer to offset any potential long term health or financial impact.
    l12612018 9:54 AMCateeorize as... -View respondent's answers
    r
    We obviously need more reliable information on the issue in order to serye clients appropriately.
    112512018 l0:39 PMCategorize as... -View respondent's answers
    T
    call me,, the problem is not with weyerhauser but the new home builders
    112512018 l0:01 PMCategorize as... -View respondent's answers
    r
    Just a comment. I actually heard of this from my sister who bought a home in an affected area. Her home did not
    have the defective joists but many of her neighbors did and it is a nightmare for them. It was irresponsible and
    unfortunate this occurred.
    1l25l2}l8 9:58 PMCategorize    as...    -View resoonOent's




                                                                                                       MYERS OOO177
Case 1:17-cv-02224-PAB-MEH Document 189-4 Filed 05/31/19 USDC Colorado Page 18 of
                                       19




    r
    We are held to disclosing any adverse conditions we know about. I would advise to seek a professional inspection. It
    is up to the buyer to make an offer. I don't advise a buyer horv rnuch to offer. I only give them comps. I am not in a
    position to say ifit is worth less ifthe problem has been taken care of.
    ll25DAl8 6:32 PMCategorize as... -View respondent's
    T
    Not a lot of diflerence between this and LBP, aluminum wiring, etc..Certainly not much affect on value here in
    Colorado
     112512018        4:16 PMCategorize as... -View respondent's answers
    T
    Builder should make it'right' for owners/buyers who purchased
    ll25l20l8 3:16 PN4Categorize as... -View respondent's answers
    T
    I've heard the homes that rvele impacted by the Weyerhaeuser joists, after being remediated are come back with
    lorver levels of fornraldehyde than those that didn't have the Weverhaeuser joists.
    112512018 3:12 PN4Categorize as... -View respondentis answers
    T
    Ifone is a Buyer's Agent, agency relationships include due diligence and integrity. The agent is not an expert in
    these matters, and even if they were, I would strongly advice my client, in writing, to seek out an experts opinion on
    the status of this problem...
     112512018 2:44 PMCategorize as... -View resoondent's answers
    r
    I have had several buyers interested in builder spec homes that have the affected floorjoists that were blasted and
    retreated and none of them have felt comfortable moving forward with a purchase
     112512018 2:43 PMCategorize as... -View respondent's answers
    T
    I don't usually suggest a price. It depends on the market. I recommend they compare apples to apples, oranges to
    oranges. I never assume risk and always recommend that they have a professional do the evaluation. In this case a
    licensed industrial hygienist!
     ll25l20l8 2:41 PMCategorize as... -View responaent's
    t-
    It should be disclosed to the buyer how the issue was handled and reports showing that the home Ian safe and secure
    should be provided by the seller/builder or by Weyerhaeuser as this was their mistake. The buyer should be able to
    determine themself how comfortable they are with the associated risks and determine offer price according to their
    satsification with the mitigation efforts. Buyers and sellers are not responsible for this issue. It lies in the hands of
    the builders and Weyerhaeuser.
     ll25l20l8 2:3 I PMCategorize as... -View responaent's
    T
    I would have to have more information on the different solutions taken to be able to correctly answer some of these
    questions.
    I125/2018 2:24 PMCategorize as... -View respondent's answers
    T
    The situation must be disclosed to potential buyers in the Seller's Disclosure form and in all MLS and marketing
    information. Buyers must be fully informed of the impacts, remediation (if any), and given the opportunity to
    consult qualified 3rd party experts before completing a purchase. Buyers should have the option to terminate the
    transaction based on their findings and judgement in their sole discretion. I, as the Realtor, would not make any
    assurances of the health safety of any remediation performed.
               20 I 8 2 :24       MCategoize as... -V i ew responaent's
    r
    II25   1                  P



    Full disclosure, having a qualified inspector test for everything if the buyer insists on buying this home. Ultimately,




                                                                                                       MYERS OOO178
Case 1:17-cv-02224-PAB-MEH Document 189-4 Filed 05/31/19 USDC Colorado Page 19 of
                                       19




     my job is to advise my clients, but not to make their final decision.
     112512018 2:10 PMCategorize as... -View respondent's answers
     T
    The method of repair is relevant in how the buyer feels and if they are comfortable that the home is now safe. If they
    do not think it is safe, they should not buy it even for less. Ifthey feel it is safe, the value should be the same as any
    other comparable home.
    I12512018 2:07 PN4Categorize as... -View responaent's
     T
     Would have to more thoroughly research risk to Buyer IF surface simply painted & best ways for mitigation to be
    handled.
     l   l25l20l8 2:07 PMCateeorize   as...   -V;ew responaent's
    T
    Agents have to disclose so i really just comes down to the level of "repair". Anything less than replacement
    negatively affects the value in my eyes.
    I12512018 I :58 PMCategorize as... -View respondent's answers


    S




                                                        a


                                                            I   List \/ieu,
    Showing 14 words and phrases

                                              Taken Mitisation Buyerts
    A ent Susgest Builders Risk Disclosedweyerhaeu
     ser AdVi S e painted Affecte d      Safe Issue                                Handred


    S




     + New Categorv

    No catesories defined
    ICEEIIFEI
    100Yo
    24
    View all




         M




                                                                                                       MYERS OOO179
